Citation Nr: 1400485	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a left shoulder trauma.

2.  Entitlement to service connection for a left elbow neurological disability.

3.  Entitlement to service connection for the residuals of a left knee trauma.

4.  Entitlement to a disability evaluation in excess of 30 percent for migraine headaches due to double trauma with an aura (migraine headaches).  

5.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to December 1987, from November 1990 to May 1991, and from January 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the St. Petersburg, Florida, Regional Office (RO).

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a transcript of the proceeding is of record.

The Board previously remanded these claims in March 2012 and the directed development has been completed.  In the same Board decision, the Board granted a 30 percent rating for migraine headaches.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, in a January 2013 Order, the Court granted the parties' motion for partial remand (JMPR).  Specifically, the JMPR vacated the Board's March 2012 decision to the extent a rating in excess of 30 percent was denied and remanded the matter for compliance with the terms of the Court's order.  The matter has now been returned to the Board.  

The Board properly has jurisdiction over a claim seeking entitlement to a TDIU because the Veteran has contended he cannot obtain and maintain substantially gainful employment and has submitted evidence to support his contention.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  Additionally, during pendency of the appeal the Veteran and his attorney have submitted a formal claim for TDIU.  Therefore, this issue has been included on the title page.  

As part of an August 2013 submission, the Veteran's attorney has submitted evidence and argument relevant to the present appeal; however, the submission expressly waived the Veteran's procedural right to have the evidence and argument considered by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  

The issues of entitlement to service connection for the residuals of a left shoulder trauma and a left elbow neurological disability; and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is related to service.  

2.  At no time during the period under review have migraine headaches resulted in severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the left knee have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).  

2.  The criteria for a disability evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The VA has a duty to provide a claimant notification of information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The Board's decision grants the respective service connection claim, which is an award of the full benefit sought on appeal.  Accordingly, as to this claim, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

With respect to the increased rating claim for migraine headaches, letters dated in January 2007 and April 2007 provided the Veteran with an explanation of the type of evidence necessary to establish an increased rating, what evidence was to be provided by him, and what evidence the VA would attempt to obtain on his behalf.  The letters explained that the evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, but did not provide the specific diagnostic criteria relevant to his claim.  While the relevant diagnostic criteria were not provided prior to the rating on appeal, the criteria were contained in the October 2007 Statement of the Case (SOC) and the Veteran was allowed an opportunity to submit additional evidence (which he did), with the claim being readjudicated based on this additional evidence in an October 2010 Supplemental Statement of the Case (SSOC).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).   

All relevant facts have been properly developed and all evidence necessary for an equitable resolution of the appeal have been obtained.  The Veteran's service and post-service treatment records have been obtained and he has been provided VA examinations sufficient to permit the Board to make a fully informed assessment of the nature, extent, and severity of the migraine headache disability for the entire period under review.  Further the Veteran has not identified any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  The Board has no notice of any additional relevant evidence not of record and VA made reasonable efforts to obtain all evidence necessary to substantiate the claim, and the Veteran has had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice or development deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  The transcript of the March 2011 Board hearing confirms that the AVLJ posed relevant questions, discussed the evidence of record, sought to identify pertinent evidence that was not of record, and informed the Veteran and his representative of the issues on appeal, which sufficiently identified the elements of the claims that were lacking.  The Veteran and his representative also demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and the questions posed that focused on these matters.  The Veteran provided testimony addressing why he felt an increased rating is warranted for his migraine headache disability and he also noted treatment he had received.  Moreover, neither the Veteran nor his representative have asserted VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  The AVLJ complied with the Bryant duties and the claim can be properly adjudicated.


Left Knee disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506(1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996) (table). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470(1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428(2011); see also Jandreau, 492 F.3d at 1376-77  . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert. denied, 523 U.S. 1046(1998); Wensch v. Principi, 15 Vet. App. 362, 367(2001).  In Jefferson v. Principi, 271 F.3d 1072(Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618(1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38(2007); Caluza, 7 Vet. App. at 511(1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

A January 2003 service examination, performed contemporaneous to induction, does not note any orthopedic abnormalities, including of the lower extremities or knee, and the Veteran was deemed fit for deployment.  

A May 2003 service treatment record reports the Veteran's complaints of experiencing the onset of left knee pain after jumping from a military vehicle with at least 80 pounds of gear on his back, on approximately April 25, 2003.  Based on examination findings, a torn left meniscus was the provided assessment of the condition.   

A September 2003 physical evaluation noted the Veteran's complaints of left knee pain and recommended further evaluation.

A November 2003 service department record indicates that the Veteran was authorized to obtain further consultation and evaluation related to his left knee condition at a location closer to his home because he would be separating in a matter of days.  

The August 2008 VA examination report details the Veteran's account of in-service left knee trauma, in-and post-service symptoms, and current examination findings.  The examiner stated that a nexus opinion could not be provided without resorted to speculation because the diagnosed disability was "fairly common in [the Veteran's] age group."  

The March 2012 VA examination report details the Veteran's report of continuous post-service left knee pain and other corresponding symptoms.  The examiner reported the relevant medical history, examination findings, and current diagnosis of left knee degenerative joint disease but no etiological opinion was provided.  

The Veteran provides a competent and credible account of left knee symptomatology, including in-service trauma and continuous symptoms since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His account in this regard has been generally consistent, including his March 2011 Board testimony and during the course of seeking relevant medical care.  Service treatment records also tend to corroborate his account as to these matters.  The aggregate of these factors render the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (VA must consider lay evidence and give it the weight it concludes is appropriate). 

There is no adequate medical opinion of record.  The August 2008 VA fails to adequately consider the Veteran's competent, credible, and highly probative account of left knee symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The August 2008 VA examiner's provided reasoning also neglects to consider or address competent evidence of continuity of symptomatology and of in-service trauma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  What is more, the March 2012 VA examination opinion provides no etiological opinion relevant to the claim at all.  Thus, in this respect, the August 2008 and March 2012 VA examinations are of no probative value.  

Although there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim because the March 2012 VA examination report clearly reflects his diagnosis of left knee degenerative joint disease (i.e., arthritis) and this is among the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and highly probative account of in-and post-service left knee symptomatology supports the diagnosis of degenerative joint disease of the left knee by medical professionals, satisfying the second and third elements of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds entitlement to service connection for left knee degenerative joint disease is warranted.

Migraine headaches 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for migraine headaches due to double trauma with an aura, which is currently evaluated as 30 percent disabling.  He contends that such disability is more severe than the currently assigned rating reflects and he seeks entitlement to a higher rating for the disability.

The Veteran's migraine headache disability is currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides for a 30 percent evaluation for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum scheduler evaluation of 50 percent for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In July 2007, the Veteran underwent a VA examination in connection with his present claim.  At this time, the Veteran reported experiencing daily headaches that lasted approximate two-to-three hours and that might occur as much as 4 times a week.  The examiner characterized these manifestations as being severe.  

VA treatment records dated in October 2007 and November 2007 reflect notations of the Veteran experiencing one severe headaches every week, with relevant symptoms abating within twenty minutes.

At an August 2008 VA examination the Veteran detailed experiencing headaches approximately twice per week that also resulted in nausea, photosensitivity to light and pain rated as being 7 or 8 on a 10 point scale.  The examiner also reported that the Veteran would wait at work when experiencing symptoms rather than drive home with such symptoms resolving in half an hour to two hours.  The examiner specifically noted that migraine headache symptoms did not prevent the Veteran from working and there were no relevant aggravating factors.  

An April 2013 private vocational assessment has been associated with the claims folder and details the nature extent and severity of the Veteran's migraine headache disability, as well as numerous other disabilities.  Ultimately, the private assessment reflects an opinion that multiple disabilities have rendered the Veteran unemployable, giving migraine headaches no more particular impact individually.  

Numerous other records and statements, both lay and professional, are consistent with the findings noted above and generally corroborate the Veteran's account of headache severity and frequency detailed above.  

After considering the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted for the migraine headache disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran provides a competent and credible account of migraine headache symptomatology, including severity and frequency, and numerous treatment records tend to corroborate his account as to these matters.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The July 2007 VA examination report provides evidence of weekly migraine headache manifestations lasting as long as 4 hours, but the August 2008 VA examination report and other relevant evidence suggest the manifestations occur less frequently and are of a shorter duration.  The August 2008 VA examiner also provides a specific opinion that the migraine headache disability does not preclude employment, even considering the Veteran's competent account of the impact of migraine headache manifestations while employed.  Further, consideration of the April 2013 private vocational assessment suggests that any employment impairment is related to an aggregate of disabilities and does not reasonably suggest that migraine headaches alone are productive of severe economic inadaptability.  

Based on the medical and lay evidence of record, the overall severity of the Veteran's migraine headache disability does not correspond to the nature, extent and severity of symptoms contemplated in the diagnostic criteria for a disability rating in excess of 30 percent.  In particular, the evidence of record does not show severe economic inadaptability as the Veteran has been able to maintain employment which allows him to set his own schedule and work from home.  There is no objective evidence showing the Veteran is severely impaired in performing the duties of his jobs as a result of his migraine headaches.  Although a May 2013 "Employability Evaluation" shows that the Veteran's ability to obtain and maintain employment is impacted by the combined effects of multiple service-connected disabilities, including cervical pain, an adjustment disorder, scarring of his buttock, sinusitis, tinnitus, and his left foot disability, the report does not show severe economic adaptability due to the migraines headaches alone.  Moreover, there is no objective evidence that the Veteran has been counseled for excessive use of sick leave or for performance issues due to his migraine headaches; rather, the evidence shows the Veteran has obtained and successfully maintained employment in positions that allow him to accommodate the need to rest and lie down when experiencing migraine headaches.  As a result, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's migraine headaches result in severe economic inadaptability.  

In sum, the Board finds that the Veteran's migraine headache disability is manifested by symptoms that most closely approximate a 30 percent disability evaluation, and no more.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Thus, the claim is denied.  

Extraschedular Consideration 

Additionally, the Board has considered whether the Veteran's migraine headache disability warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 (2013).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluation contemplate the level of the Veteran's migraine headache disability.  There is evidence that the disability manifests in sensitivity to light, fatigue, and some need to limit or stop activities for a time.  In other words, the headaches result in prostrating attacks, which are specifically contemplated by the schedular rating criteria.  Additionally, the Veteran has maintained that the headaches impact his employability.  Again, the schedular rating criteria contemplate the impact of the disability on employability, allowing for a higher schedular rating when the evidence shows severe economic inadaptability.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

Service connection for degenerative joint disease of the left knee is granted.  

A disability evaluation in excess of 30 percent for migraine headaches is denied.


REMAND

The Board, in March 2012, remanded the service connection claims for (i) the residuals of a left shoulder trauma, and (ii) the left elbow neurological disability, and a May 2012 supplemental VA examination opinion was obtained because the March 2012 VA examiner failed to provide any relevant etiological opinions.  

As it relates to the service connection claim for the residuals of a left shoulder trauma, the May 2012 VA examiner's opinion is based on an incomplete and/or inaccurate review of the medical evidence of record.  Specifically, the VA examiner stated "there is no evidence to suggest that any in-service event or activity could have an identifiable causal relationship to his current diagnosis" because there was no evidence of any history of any acute rupture of the rotator cuff in-service; however, a January 1982 service treatment record reflects treatment for left shoulder related pain and limitation of motion and a provisional diagnosis of possible low grade bursitis/tendonitis.  The examiner does not address this positive evidence of an in-service left shoulder injury.  As such, the Board must remand this claim for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, the March 2012 VA examination diagnosed a left elbow neurological disability with manifestations in the elbow, service-connection is in effect for a cervical spine disability with right upper extremity neurological manifestations and the evidence at least suggests there may be left upper extremity manifestations associated with cervical spine disability.  Nevertheless, neither the March 2012 or May 2012 VA examination reports provide an opinion addressing the relationship between the left elbow neurological disability and the service-connected cervical spine disability.  The Board is required to consider all theories of entitlement reasonably raised by the record.  As the record suggests there may be a relationship between the Veteran's service-connected cervical spine disability and the left elbow neurological disability on appeal, a new examination is warranted.  Accordingly, the Board must remand the appeal to obtain an adequate etiological opinion for the left elbow neurological disability.  Id.  

The record suggests the Veteran receives regular treatment for his respective left shoulder and left elbow neurological conditions; however, no pertinent records of his VA care, dated since August 2010, have been associated with the claims folder or the Virtual VA system.  Under the law, VA must obtain these records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For these reasons, the claims must be remanded.

In light of Rice and the Board's remand of the respective left shoulder and left elbow neurological conditions claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of the claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  Obtain all outstanding VA treatment and hospitalization records, dated since August 2010.  Any negative response should be in writing, and associated with the claims folder. 

3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examinations to determine the nature, extent, severity, onset and etiology of his left shoulder and left elbow neurological conditions.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the conditions, including the Veteran's account of symptomatology and the relevant medical evidence of record.

The examiner is to diagnose all left shoulder and left elbow neurological pathology, if any is present.  Then, as to all diagnosed conditions, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition:

(i) had its onset during the Veteran's period of active service;

(ii) is related to the Veteran's active service, including his account of in-service trauma;

(iii) was caused by any service-connected disability, specifically including a cervical spine disability; and

(v) was aggravated by any service-connected disability, specifically including a cervical spine disability.

The examination report must reflect consideration of both the medical and lay evidence of record, including the January 1982 service treatment record, and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

4.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA social and industrial survey.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the conditions, including the Veteran's account of symptomatology and the relevant medical evidence of record.

The social worker is requested to opine whether or not it is it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service-connected disabilities alone, and without consideration of his age or non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  

If the answer to this question is in the negative, the examiner is requested to discuss the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.  A rationale must be provided for all opinions expressed. 

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any issue on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


